NATIONWIDE MUTUAL FUNDS Nationwide Government Bond Fund Supplement dated March 11, 2016 to the Summary Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective April 1, 2016: 1. The table under the “Fees and Expenses” section on page 1 of the Summary Prospectus is deleted and restated as follows: Class A Shares Class C Shares Class R Shares Institutional Service Class Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.45% 0.45% 0.45% 0.45% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.50% None Other Expenses 0.46% 0.38% 0.58% 0.42% Total Annual Fund Operating Expenses 1.16% 1.83% 1.53% 0.87% Fee Waiver/Expense Reimbursement1 (0.08)% (0.08)% (0.08)% (0.08)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 1.08% 1.75% 1.45% 0.79% 1 Nationwide Mutual Funds (the “Trust”) and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract limiting annual fund operating expenses to 0.70% until at least March 31, 2017. Under the expense limitation agreement, the level to which operating expenses are limited applies to all share classes, excluding any taxes, interest, brokerage commissions, Rule 12b-1 fees, acquired fund fees and expenses, short-sale dividend expenses, administrative services fees, other expenses which are capitalized in accordance with generally accepted accounting principles and expenses incurred by the Fund in connection with any merger or reorganization, and may exclude other non-routine expenses not incurred in the ordinary course of the Fund’s business. The expense limitation agreement may be changed or eliminated only with the consent of the Board of Trustees of the Trust. The Trust is authorized to reimburse the Adviser for management fees previously waived and/or for expenses previously paid by the Adviser, provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses, or the current expense limitation, if different. More information about administrative services fees can be found in “Investing with Nationwide Funds” on pages 73-74 of the Prospectus. 2. The tables under the “Example” section on page 2 of the Summary Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R shares Institutional Service Class shares 81 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
